tcmemo_2010_68 united_states tax_court richard enrique ulloa petitioner v commissioner of internal revenue respondent docket nos filed date p received wages and other income in from third-party payers who reported the income to the irs p filed untimely zero returns reporting no income and no tax_liability pursuant to sec_6020 r prepared substitutes for returns for on the basis of the third-party payer information and issued notices of deficiency determining taxes owed and additions to tax under sec_6651 and and a p filed petitions and contends that the third parties are not valid payers because they do not reside in puerto rico the virgin island guam or american samoa see sec_3121 and that therefore he owes no income_tax p and r cross-moved for summary_judgment held r is entitled to summary_judgment as to p’s liability for income_tax on his wages and other income and his liability for additions to tax under sec_6651 and for all years held further r is entitled to summary_judgment as to p’s liability for the sec_6654 addition_to_tax for but not for held further a penalty of dollar_figure will be imposed against p under sec_6673 for his maintaining frivolous positions richard enrique ulloa pro_se jessica browde for respondent memorandum opinion gustafson judge the internal_revenue_service irs issued to petitioner richard enrique ulloa four statutory notices of deficiency pursuant to sec_6212 showing the irs’s determination of the following deficiencies in income_tax and accompanying additions to tax for failure_to_file under sec_6651 failure to pay under sec_6651 and failure to pay estimated_taxes under sec_6654 for tax years through 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr ulloa brings this case pursuant to sec_6213 asking this court to redetermine those deficiencies and additions to tax the case is currently before the court on the parties’ cross-motions for summary_judgment for the reasons explained below we will deny mr ulloa’s motion grant respondent’s motion in large part and impose on mr ulloa a penalty pursuant to sec_6673 background the following facts are based on mr ulloa’s pleadings and other filings in this case and on the assertions in respondent’s motion papers that are supported in accordance with rule and as to which mr ulloa did not raise any genuine issue of material fact at the time he filed his petitions mr ulloa claimed an address in new york state mr ulloa’s income in mr ulloa received wages totaling dollar_figure--ie dollar_figure from candle corporation and dollar_figure from another payer named richard ulloa perhaps a relative from those wages only dollar_figure had been withheld as federal_income_tax federal_insurance_contributions_act tax fica tax was also withheld from his wages pursuant to sec_3101 and sec_3102 he also received in rental income of dollar_figure from almar rentals in mr ulloa received wages totaling dollar_figure--ie dollar_figure from candle corporation dollar_figure from ibm and dollar_figure from the other richard ulloa from those wages only dollar_figure had been withheld as federal_income_tax he had submitted to ibm in a form_w-4 employee’s withholding allowance certificate reporting himself exempt from income_tax_withholding this submission presumably accounts for the small amount of income_tax_withholding dollar_figure from his ibm wages the record does not show his form_w-4 submission to candle corporation fica tax was also withheld from his wages mr ulloa also received in proceeds of dollar_figure from the sale of real_estate in florida as reported on form 1099-s proceeds from real_estate transactions by american united title company interest_income of dollar_figure and qualified dividends of dollar_figure in mr ulloa received wages totaling dollar_figure--ie dollar_figure from ibm and dollar_figure from the other richard ulloa fica tax was withheld from his wages but zero federal_income_tax was withheld mr ulloa submitted to ibm in date a form_w-4 reporting allowances and that submission and his prior claim 2under sec_3402 an employee may claim exemptions for himself his spouse and his dependents that reduce the amount of continued of being exempt from withholding apparently account for the non- withholding from his ibm wages he also received in interest_income of dollar_figure and qualified dividends of dollar_figure in mr ulloa received wages from ibm totaling dollar_figure beginning in date he submitted a series of forms w-4 on which he first claimed allowances then claimed allowances then claimed allowances and then in late november claimed to be exempt from withholding however on date the irs instructed ibm to withhold tax on the basis of three allowances and ibm informed mr ulloa that a change to three allowances would be reflected in his pay statement of date from his ibm wages dollar_figure was withheld as federal_income_tax fica tax was also withheld from his wages mr ulloa also received in profits from the sale of securities of dollar_figure distributions from a partnership of dollar_figure and interest_income of dollar_figure mr ulloa’s submissions to the irs mr ulloa did not file a timely federal_income_tax return for any of the years through it was not until date that mr ulloa submitted to the irs purported returns for on form 1040x amended u s individual income continued income_tax_withholding under sec_3402 an employee may further reduce his federal_income_tax withholding by claiming allowances that correspond to his estimated deductions and credits for the year tax_return and for and on form_1040 u s individual_income_tax_return and in date he submitted to the irs a purported return for on form_1040 each of the purported returns reported zero income and zero tax_liability each of the purported returns claimed a refund resulting from excess social_security_tax withheld in an amount that was equal to or greater than the entire withholding of the social_security portion of fica tax under sec_3101 and that for and apparently included the hospital insurance or medicare portion of fica tax under sec_3101 although the amount claimed does not correspond precisely to the withholding as reported by the payers on the form 1040x for mr ulloa gave the following explanation of changes to income deductions and credits line original w-2 forms attached to our submission of form_1040 were in error no sec_3401 wages were received by either party affiliated with either this or the original return need i explain the changes that occur to line sec_3 and through the application of basic math and reading comprehension skills 3mr ulloa’s form 1040x refers to a prior submission of as if he were filing an amended_return for not and form 1040x is the form used for an amended_return however the record shows no evidence and mr ulloa makes no allegation that any form such as form_1040 was submitted for before the form 1040x and the form 1040x for does claim a refund of income_tax_withholding in an amount that was actually withheld for we therefore conclude that the form 1040x was submitted for as it states to each of the purported returns mr ulloa attached one or two forms substitute for form_w-2 wage and tax statement on which he reported that he had received an incorrect form_w-2 from candle corporation in from ibm in and and from both payers in on the forms he stated amounts of income_tax social_security_tax and medicare_tax as having been withheld and the amounts approximate those that the payers reported on forms w-2 however on the forms mr ulloa left blank lines 7a wages tips and other compensation thus indicating his position that the correct wage amounts were zero rather than the substantial amounts that the payers had reported administrative action the irs did not treat mr ulloa’s zero returns as proper tax returns rather pursuant to sec_6020 the irs prepared for mr ulloa and an irs official signed a substitute for return sfr for on date and sfrs for and on date the irs then issued in october and date separate notices of deficiency to mr ulloa for and the sfrs and the notices of deficiency all treated as income to mr ulloa the amounts reported by his employers and other third-party payers proceedings in this court mr ulloa timely filed petitions in this court challenging the deficiencies and additions to tax for all four years his petition for and in docket no and his petition for in docket no the court consolidated the cases by order and served notice that the cases were scheduled to be tried at the session beginning date in new york city on date respondent filed in each case a motion for summary_judgment and for imposition of a penalty under sec_6673 the court then issued its order of date which stated in part as follows on date respondent filed motions for summary_judgment in each of the two consolidated cases without prejudging the motions the court advises petitioner richard enrique ulloa that if the motions are correct it appears that mr ulloa has made frivolous arguments in this case the court warns mr ulloa that if this is correct and if he persists in making frivolous arguments then he will be liable for a penalty of up to dollar_figure pursuant to sec_6673 in view of the foregoing it is ordered that no later than date which is also the due_date for exchange of exhibits and submission of pretrial memoranda identifying witnesses mr ulloa shall file with the court and serve on respondent a response to respondent’s motions for summary_judgment it is further ordered that respondent’s motions for summary_judgment will be the subject of a hearing at the trial calendar to be called at the court’s session commencing date in new york city new york mr ulloa filed an opposition and his own cross-motion for summary_judgment in each case on date each of his oppositions states i respectfully request the indulgence of this court as i am not schooled in law this is provided by the precedent set by haines vs kerner pincite_us_519 each of his motions begins-- comes now richard-enrique ulloa secured party- creditor by special visitation and not appearing generally before this court seeking a remedy in admiralty as is provided by the saving to the suitors clause at usc i am standing in my unlimited commercial liability as a secured party- creditor and request that the officers of this court do the same t he respondent has not proved that the documents purporting to be w-2’s have a valid payer or were issued by a valid payer s ince the one and only issue that needed addressing was and is the purported w-2 documents and was never responded to by the respondent therefore making my case that the purported w-2 are not valid documents and therefore the service cannot procedurally move into an examination and issue a deficiency you cannot collect two hundred dollars without passing go or get to taxes income and wages unless you address this basic 4mr ulloa also repeats his mantra that he is not schooled in the law in a an unagreed stipulation of facts that he submitted unilaterally and that the court filed as his pretrial memorandum on date b his affidavits in support of his cross-motions for summary_judgment filed date and c an objection filed date to the affidavit submitted in support of respondent’s motions for summary_judgment the case he cites--404_us_519 --is discussed below in part iv 5title u s c sec_1331 gives jurisdiction only to the federal district courts and not to the tax_court document issue which thus far respondent failed to address and has avoided with his motions mr ulloa submitted papers showing that the entities that had paid him wages and other income amounts in the years at issue were authorized to do business in new york and california--evidently making them in his view not valid payers his papers included his own affidavits which state as a non-privileged private-sector worker i received nothing in the way of wages as defined at sec_3401 i am sure you are well aware that form_4852 entitled in pertinent part substitute for form_w-2 wage and tax statement is the irs's own form for correcting erroneous information returns purporting as w-2’s i deny participating in any activity as an officer_or_employee of a corporation or a member or employee of a partnership or as any other individual in an enterprise who as such officer employee member or other individual in an enterprise is under the duty to perform the act of filing tax returns i deny participating in any activity as an officer_or_employee of a corporation or a member or employee of a partnership or as any other individual in an enterprise who as such officer employee member or other individual in an enterprise that makes my sic liable for any_tax on income 6mr ulloa’s identification of himself as a private-sector worker evidently alludes to the frivolous position that only federal employees are subject_to income_tax see revrul_2006_18 2006_1_cb_743 7mr ulloa’s denial of participation in a corporation partnership or enterprise may be an allusion to the frivolous argument that an individual is not a person subject_to tax see revrul_2007_22 2007_1_cb_866 in any event such participation is not a precondition to income_tax_liability i expressly reserve the exclusive right to determine the value of my time and other of my valuable resources for any purpose whatsoever at any time in the future the court and the parties held a telephone conference on date and these cases were called from the calendar on date at which time the court heard argument on the parties’ cross-motions for summary_judgment respondent argued that mr ulloa should be held liable for tax on his wages and other income reported to the irs by the payers and liable also for the additions to tax mr ulloa argued i f you go by the definition on sec_3121 okay of usc there are several tests that have to meet that criteria for an american_employer okay so none of those tests are met by these companies ie mr ulloa’s employers and other payers so that’s the only argument that i’m bringing into -- and they ie the irs haven’t proved otherwise 8mr ulloa’s assertion about the value of his time evidently alludes to the frivolous position that a wage earner is allowed a deduction for his basis in his time and effort measured by its value see carskadon v commissioner tcmemo_2003_237 petitioners assert that petitioner’s wages are not taxable because the code which states exactly what is taxable does not specifically state that ‘time reimbursement transactions’ a term of art coined by petitioners are taxable however the code does not limit gross_income to the list provided in sec_61 gross_income means all income from whatever source derived sec_61 petitioners’ arguments completely disregard the definition of gross_income courts have consistently held that compensation_for services rendered constitutes taxable_income and that taxpayers have no tax basis in their labor 784_f2d_1006 9th cir 760_f2d_1003 9th cir 640_f2d_1014 9th cir 82_tc_403 80_tc_1111 that this section of code and that these companies are either an american_vessel or american_aircraft or even within the united_states they haven’t defined what the united_states means his reference to american vessels and aircraft relates to sec_3121 and his complaint that the irs had not defined what the united_states means refers to sec_3121 which he then cited mr ulloa well sub-section a is -- defines wages sub-section b defines employment sub-section e defines the united_states and section f defines an american_employer the court so e is what you’re relying on mr ulloa e is the united_states right the court okay it says the term united_states when used in a geographical sense includes the commonwealth of puerto rico the virgin island guam and american samoa mr ulloa exactly it includes that just those are considered the united_states the court so you say that the word includes there means includes only -- mr ulloa only those right the court all right that is a frivolous position that’s been rejected over and over by the courts do you have anything else you want to say mr ulloa well that is my argument and that’s as far as i’m concerned if -- you know we had a conversation a pre-trial conversation on date and you were biased about that whole situation i considered your statement biased because it’s not a frivolous argument mr ulloa then engaged in this colloquy with the court the court i f you’re granted a trial will you be testifying that you did not receive that money mr ulloa no i’ll be testifying that they are not an american company the court so you admit that you received the money mr ulloa that’s irrelevant your honor the court well no i -- mr ulloa we’re not saying we received money or didn’t receive money the only thing we’re questioning is the document itself the court what i’m questioning now is did you receive that money from those payors mr ulloa i can’t say that the court pardon me mr ulloa i can’t say that the court what do you mean you can’t say that mr ulloa that’s a private matter i mean whether i did or not doesn’t matter at all the document is what matters what the document says the court well what matters is the fact about how much income you received that year that’s what i have to find and unless you intend to show that you didn’t receive the money then i have no basis for finding in your favor what you want to prove instead is that you have a quibble with the paperwork but since you’re not going to disprove that you received the money i don’t know how i could find in your favor even if we agreed that we didn’t like the paperwork mr ulloa then your honor then you have to rule for them and i’ll bring it up on appeal the court then took the parties’ motions under advisement i summary_judgment standards discussion where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial fla peach corp v commissioner 90_tc_678 rule provides for summary_judgment in terms equivalent to rule of the federal rules of civil procedure summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the party moving for summary_judgment bears the burden of showing that there is no genuine issue as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 however rule d provides when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial in compliance with rule b respondent made and supported a showing that mr ulloa received income reported to the irs by his employers and other payers mr ulloa opposed the motion but did not controvert the facts the court specifically encouraged him to do so during the telephone conference of date and at the hearing on date the court asked mr ulloa whether he had received the money reported by the payers mr ulloa declined to make any assertion about his receiving or not receiving the money because t hat’s a private matter respondent’s statement of facts is therefore uncontroverted and is accepted for purposes of ruling on the motion leaving us to decide whether mr ulloa is exempt from tax on the money he received because the entities that paid him were he says not valid payers ii mr ulloa’s motion for summary_judgment mr ulloa argues that the irs’s determination of tax deficiencies must not be sustained because respondent has not shown that the forms w-29 reporting the income were submitted by valid payers --with valid evidently meaning in the united_states as defined in sec_3121 the definition of 9one of the largest income items at issue here is proceeds of dollar_figure that mr ulloa received in from the sale of real_estate in florida as reported by american united title company the proceeds were reported not on form_w-2 but on form 1099-s and a real_estate sale transaction would not implicate an employment relationship pertinent to sec_3121 employment in sec_3121 uses the phrases within the united_states of the united_states and in the united_states and sec_3121 provides that-- united_states --the term united_states when used in a geographical sense includes the commonwealth of puerto rico the virgin islands guam and american samoa emphasis added mr ulloa proposes that includes here means includes only so that for tax purposes the united_states fails to include the states that actually constitute the united_states this is a thoroughly discredited and frivolous argument see 920_f2d_619 10th cir citing 240_us_1 and noting that the supreme court has recognized that the sixteenth_amendment authorizes a direct nonapportioned tax upon united_states citizens throughout the nation not just in federal enclaves revrul_2006_18 2006_1_cb_743 sec_3121 pertains to employment taxes10 which are not at issue in this case involving a deficiency in income_tax and to state the obvious sec_3121 simply clarifies that the united_states does include for employment_tax purposes areas that might not otherwise be thought to fall within the united_states sec_3121 provides that its definitions are f or purposes of this chapter emphasis added --ie chapter federal_insurance_contributions_act sections an equivalent definition appears in sec_3306 for purposes of chapter federal_unemployment_tax_act sections puerto rico the virgin islands guam and american samoa the definition does not thereby exclude the states from the united_states mr ulloa’s motion must be denied iii respondent’s motion for summary_judgment a income_tax mr ulloa’s legal theory has no merit and he must pay income_tax on his income as we noted above in part i respondent supported his assertions that mr ulloa received money from employers and others and mr ulloa did not even deny the assertions much less submit evidence to raise any genuine issue of material fact mr ulloa does not cite sec_6201 but it bears mention here where the sufficiency of third-party payer information is at issue the statute reads in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary under subpart b or c of part iii of subchapter_a of chapter by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return id this case does involve information reported on information_return s from third parties such as ibm and candle corporation if mr ulloa had successfully invoked sec_6201 then respondent could not have prevailed by relying on the third-party reporting but would also have been required to produc e reasonable and probative information concerning such deficiency in addition to such information_return dollar_figure but sec_6201 does not help mr ulloa the statute applies only if the taxpayer asserts a reasonable dispute with respect to any item_of_income emphasis added mr ulloa does not dispute that he received the income on that critical point he is silent he makes only a frivolous argument--by definition not a reasonable dispute --and thus cannot successfully invoke sec_6201 his receipt of income has been supported as rule requires and has not been effectively disputed and he is liable for tax on that income b additions to tax pursuant to sec_7491 the commissioner bears the burden of production and must produce sufficient evidence showing 11because mr ulloa fails to meet the threshold requirement for invoking section d we do not reach the issue of whether if he could invoke it respondent could nevertheless carry the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return respondent’s submission in support of his motion does rely on information returns but not solely on those information returns rather respondent obtained and submitted payroll information from ibm and candle corporation and mr ulloa did not dispute its authenticity or accuracy the imposition of an addition_to_tax or penalty is appropriate in a given case once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a 116_tc_438 sec_6651 the notices of deficiency also reflect the determination of additions to tax under sec_6651 for mr ulloa’s failure_to_file his income_tax returns when due sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure was due to reasonable_cause and was not due to willful neglect see 469_us_241 respondent met his burden of production under sec_7491 by showing that mr ulloa’s only returns were not returns at all but were lists of zeroes to determine whether a taxpayer has filed a valid tax_return we follow the test enunciated in 82_tc_766 affd 793_f2d_139 6th cir under which first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury mr ulloa’s zero returns fail at least two of these tests his zero returns do not have sufficient data to calculate a tax_liability and they do not constitute an honest and reasonable attempt to satisfy the requirements of the tax law on the contrary they omit his income entirely his documents constitute some sort of a protest against the tax law not an attempt to comply with it see 120_tc_163 the majority of courts including this court have held that generally a return that contains only zeros is not a valid_return mr ulloa did not file a valid_return for any of the years in issue therefore the failure-to-file additions to tax will be sustained sec_6651 sec_6651 imposes an addition_to_tax i n case of failure to pay the amount shown as tax on any return this addition does not accrue unless a tax amount is shown on a return so the commissioner must introduce evidence that the tax was shown on a federal_income_tax return to satisfy his burden of production under sec_7491 cabirac v commissioner supra when a taxpayer has not filed a return the sec_6651 addition_to_tax may be imposed if the irs prepared a substitute for return sfr that meets the requirements of sec_6020 127_tc_200 affd 521_f3d_1289 10th cir the statute provides sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes in this case the irs has shown the preparation of sfrs that were made from the information the irs obtained and were subscribed by an irs employee as agent of the secretary respondent has met his burden of production and the additions to tax under sec_6651 will therefore be sustained sec_6654 because mr ulloa sometimes claimed exemption from withholding and at other times claimed numerous allowances to reduce his withholding his tax was substantially underwithheld sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his estimated_tax a taxpayer has an obligation to pay estimated_tax for a particular year if he has a required_annual_payment for that year sec_6654 a required_annual_payment is defined in sec_6654 as the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the individual did not file a return for such preceding_taxable_year thus the commissioner’s burden of production under sec_7491 requires him to produce for each year for which the addition is asserted evidence that the taxpayer had a required_annual_payment under sec_6654 and in order to do so he must demonstrate the tax shown on the taxpayer’s return for the preceding year unless he can show that the taxpayer did not file a return for that preceding year wheeler v commissioner supra pincite for 2002--ie the preceding_taxable_year for taxable_year 2003--the transcript submitted with respondent’s motion appears to show that a return was filed and for purposes of rule we therefore assume that mr ulloa filed a return on that assumption in order to obtain summary_judgment as to the sec_6654 addition for respondent was obliged to show under sec_6654 a required_annual_payment consisting of the lesser_of percent of the tax for or percent of the tax_shown_on_the_return for the codes and amounts on the transcript may reflect the amount of tax shown on mr ulloa’ sec_2002 return but we cannot interpret the coded transcript with any confidence factual inferences must be drawn in the manner most favorable to the party opposing summary_judgment and in that light we are unable to complete this computationdollar_figure there is therefore a genuine issue of material fact as to the dollar_figure addition_to_tax under sec_6654 for and respondent’s motion will be denied in that respect the sec_6654 addition_to_tax for will therefore proceed to trial or other_disposition however we have already found that mr ulloa’s zero returns for the taxable years through were not qualifying tax returns so for the second third and fourth of those years-- and 2006--respondent has shown for each year that mr ulloa did not file a return for the preceding year consequently respondent has carried his burden of production under sec_7491 with respect to the sec_6654 addition for and 12see barnes v commissioner tcmemo_2010_30 slip op pincite notably absent from the array of documents attached to respondent’s motion for summary_judgment is a form_4340 certificate of assessments payments and other specified matters unlike many of the printouts from respondent’s computer system that were attached to respondent’s motion for summary_judgment a form_4340 is normally a readable and understandable history of transactions and events concerning a taxpayer’s account for a particular taxable_period the chief_counsel for the irs recognized this and has instructed his attorneys as follows ‘a certified copy of an updated form_4340 transcript should also be submitted with all summary_judgment motions’ quoting chief_counsel notice cc-2009-010 date the sec_6654 addition_to_tax is mandatory unless the taxpayer can place himself within one of the computational exceptions provided for in subsection e thereof 75_tc_1 mr ulloa has not made any showing that any of the computational exceptions to sec_6654 applies accordingly we will grant summary_judgment to respondent on the issue of mr ulloa’s liability for the addition_to_tax under sec_6654 for the years and iv penalty under sec_6673 sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous the statute grants the court discretion in deciding whether to impose the penalty see 115_tc_43 affd 299_f3d_221 3d cir respondent proposes that we impose such a penalty on mr ulloa we will do so mr ulloa’s position is indeed frivolous as we showed above in part ii and he persisted in maintaining that position after he was warned of the sec_6673 penalty not only by his opponent’s summary_judgment motion but also by the court both in its order of date and in the telephone conference on date we will impose a penalty of dollar_figure it is true as mr ulloa urged four times in his motion papers that he is not schooled in the law dollar_figure he makes this assertion to request a benefit the indulgence of the court but in fact it is detrimental to him here mr ulloa truly is not schooled in the law but his admitted awareness of this fact did not cause him to show any reserve or caution in making and 13mr ulloa’s liability for the penalty for maintaining a frivolous position is unaffected by our inability to resolve the estimated_tax addition_to_tax under sec_6654 for docket no will remain open pending resolution of the sec_6654 addition for on the other hand we resolve docket no today and while we could impose the penalty in both cases we will exercise our discretion and require mr ulloa to pay a dollar_figure penalty in docket no only 14in this connection mr ulloa cites 404_us_519 without explanation that case involved a motion under fed r civ p b to dismiss a petition for failure to state a claim the petition had been filed by a pro_se prisoner and the court observed that the allegations of the pro_se complaint are held to less stringent standards than formal pleadings drafted by lawyers id pincite it so held for purposes of determining whether the petition stated a cause of action it certainly did not hold that pro_se litigants enjoy an immunity from sanction when they make frivolous arguments defending his arguments and it evidently has not made him receptive of any schooling in the law rather despite his admitted ignorance he is uncurious about contrary authority scornful of opposition and dismissive of correction moreover a lack of sophisticated knowledge of the law is not really what makes mr ulloa’s case problematic rather at the level of mere common sense his principal argument ie that the united_states includes none of the states is radically counter-intuitive his reasoning if it can be called reasoning bears a fallacy ie that includes means includes only that is obvious to anyone fluent in english mr ulloa concluded that he owes no federal_income_tax because neither he nor his payers resides in puerto rico the virgin islands guam or american samoa he must have noticed that this conclusion would apply equally well to all of his neighbors and fellow employees yet most of them pay their taxes every year the tax_court is fully accustomed to--and fully accommodating of--taxpayers who are not schooled in the law but must represent themselves the court reads their pleadings by less stringent standards 404_us_519 the court works to assure that a petitioner’s ignorance of law or procedure does not result in an unjust decision the court does not penalize good-faith errors this case however involves not a good-faith error but a wildly improbable position that mr ulloa must have known was frivolous mr ulloa ignored warnings from the court that his position was frivolous instead determining he said that the court must be biased and stubbornly persisted in that frivolous position the penalty of sec_6673 is designed to address petitioners who conduct themselves in this manner to reflect the foregoing an appropriate order will be issued in docket no an appropriate order and decision will be entered in docket no
